Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 were pending in the application. 
With amendment filed on February 02, 2021, Applicant have 
amended claims 1 – 4, 8 – 12, 14 and 15, 
cancelled claims 16 – 20, 
Added new claims 21 – 25.
Claims 1 – 15 and 21 – 25 are pending in the application.

Response to Arguments
Applicant's arguments filed June 22, 2020 have been fully considered but they are not persuasive.
Regarding independent claims, Applicant’s arguments directed toward newly amended limitations, which was not present in the previous rejection. Furthermore newly made amendments have changed the scope of the claims. However, upon further consideration, a new ground(s) of rejection is made in view of Chen in view of Talebi Fard et al.
With respect all other claims the Applicant makes same argument as the argument applied to claim 1. Therefore, the same response applied to the argument with respect to independent claims above is applied here.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2018/0063818) in view of Talebi Fard et al (US 2019/0215799).
Regarding claim 1, Chen et al teach a communication method (see figure 12), comprising: determining, by a terminal, a first subband on which first downlink control information is located (see figure 12 and 13, paragraph 0113, 0115 “the subband(s) that carry the narrowband control channels may be derived as a function of a given parameter” or index), wherein a bandwidth of the first subband is less than a system bandwidth used for communication between a network device and the terminal (see figure 12, component 1204 “narrowband control channel”);  and receiving, by the terminal, the first downlink control information on the first subband (see figure 12, component 1206); wherein the first downlink control information comprises first indication information that indicates the terminal to receiver a paging message (see paragraph 0108 “paging information”. Chen does not expressly disclose details of the paging information. However, control information to indicate the location of the paging message is known in the art. Further, in analogous art, Talebi Fard et al teach further comprises location indication information that indicates at least one of a time domain location or a frequency domain location of the paging message on the first subband 
Regarding claim 2, which inherits the limitations of claim 1, Chen et al in view of Talebi Fard et al further teach, wherein the determining the first subband comprises: determining, by the terminal, a frequency band of the first subband according to an index of the first subband (see Chen figure 12, component 1204).
Regarding claim 3, which inherits the limitations of claim 2, Chen et al in view of Talebi Fard et al further teach, further comprising: receiving, by the terminal, configuration information of the first subband, wherein the configuration information of the first subband comprises a subband quantity of the system bandwidth; and determining, by the terminal, the index of the first subband according to an identifier of the terminal and the subband quantity (see Chen figure 12 and paragraph 0113, 0115, 0117, 0121 and 0124).
Regarding claim 4, which inherits the limitations of claim 2, Chen et al in view of Talebi Fard et al further teach, further comprising: receiving, by the terminal, configuration information of the first subband, wherein the configuration information of the first subband comprises a subband bandwidth of the system bandwidth; wherein the determining the index of the first subband comprises: determining, by the terminal, a subband quantity of the system bandwidth according to the system bandwidth and the subband bandwidth; and determining, by the terminal, the index of the first subband 
Regarding claim 5, which inherits the limitations of claim 1, Chen et al in view of Talebi Fard et al further teach, wherein the receiving the first HW 85299982US07-44-downlink control information on the first subband comprises: determining, by the terminal based on the bandwidth of the first subband, a first search space for receiving the first downlink control information on the first subband; and receiving, by the terminal, the first downlink control information in the first search space (see Chen figure 12, and paragraph 0124).
Regarding claim 6, which inherits the limitations of claim 1, Chen et al in view of Talebi Fard et al further teach, wherein the first downlink control information comprises first indication information, and wherein the first indication information instructs the terminal to receive at least one message that is at least one of a paging message, a system message, or a random access response message (see Chen figure 12, and paragraph 0124).
Regarding claim 7, which inherits the limitations of claim 6, Chen et al in view of Talebi Fard et al further teach, wherein the first downlink control information further comprises location indication information, and wherein the location indication information indicates at least one of a time domain location or a frequency domain location of the at least one message on the first subband (see Chen figure 12 and paragraph 0124).
Regarding claim 8, which inherits the limitations of claim 1, Chen et al in view of Talebi Fard et al further teach, further comprising: receiving, by the terminal, at least one of a paging message, a system message, a radio resource control message, or a 
Regarding claim 9, Chen et al teach, an apparatus, comprising:  HW 85299982US07-45-first circuitry configured to determine a first subband on which first downlink control information is located (see figure 12 and 13, paragraph 0113, 0115 “the subband(s) that carry the narrowband control channels may be derived as a function of a given parameter” or index), wherein a bandwidth of the first subband is less than a system bandwidth used for communication between a network device and the apparatus (see figure 12, component 1204 “narrowband control channel”); and second circuitry configured to receive the first downlink control information on the first subband (see figure 12, component 1206); wherein the first downlink control information comprises first indication information that indicates the terminal to receiver a paging message (see paragraph 0108 “paging information”. Chen does not expressly disclose details of the paging information. However, control information to indicate the location of the paging message is known in the art. Further, in analogous art, Talebi Fard et al teach further comprises location indication information that indicates at least one of a time domain location or a frequency domain location of the paging message on the first subband 
Regarding claim 10, which inherits the limitations of claim 9, Chen et al in view of Talebi Fard et al further teach, wherein the first circuitry is configured to determine, according to an index of the first subband, a frequency band on which the first subband is located (see Chen figure 12 and paragraph 0124).
Regarding claim 11, which inherits the limitations of claim 10, Chen et al in view of Talebi Fard et al further teach, wherein the second circuitry is further configured to receive configuration information of the first subband, wherein the configuration information of the first subband comprises a subband quantity of the system bandwidth; and wherein the first circuitry is further configured to determine the index of the first subband according an identifier of the apparatus and the subband quantity (see Chen figure 12 and paragraph 0124).
Regarding claim 12, which inherits the limitations of claim 10, Chen et al in view of Talebi Fard et al further teach, wherein the second circuitry is further configured to receive configuration information of the first subband, wherein the configuration information of the first subband comprises a subband bandwidth of the system bandwidth; and wherein the first circuitry is further configured to determine a subband quantity of the system bandwidth according to the system bandwidth and the subband 
Regarding claim 13, which inherits the limitations of claim 9, Chen et al in view of Talebi Fard et al further teach, wherein the first circuitry is further configured to determine, according to the bandwidth of the first subband, a first search space for receiving the first downlink control information on the first subband; and wherein the second circuitry is configured to receive the first downlink control information in the first search space (see Chen figure 12 and paragraph 0124).
Regarding claim 14, which inherits the limitations of claim 9, Chen et al in view of Talebi Fard et al further teach, wherein the first downlink control information comprises first instruction information, and wherein the first instruction information indicates to the apparatus to receive at least one message of a paging message, a system message, or a random access response message (see Chen figure 12 and paragraph 0124).
Regarding claim 15, which inherits the limitations of claim 9, Chen et al in view of Talebi Fard et al further teach, wherein the second circuitry is further configured to receive at least one of a paging message, a system message, a radio resource control message, or a random access response message, wherein the at least one of the paging message, the system message, the radio resource control message, or the random access response message carries configuration information of the first subband, and wherein the configuration information of the first subband indicates the apparatus to receive the first downlink control information on the first subband; and wherein the first circuitry is configured to determine, according to the configuration 
Regarding claim 21, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 9 is applicable hereto.
Regarding claim 22, which inherits the limitations of claim 21, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 11 is applicable hereto.
Regarding claim 23, which inherits the limitations of claim 21, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 15 is applicable hereto.
Regarding claim 24, which inherits the limitations of claim 21, Chen in view of Talebi Fard et al further teach wherein the first indication information includes at least one of a paging radio network temporary identity (P-RNTI) or an identifier of the terminal (see Talebi Fard paragraph 0006).
Regarding claim 25, which inherits the limitations of claim 21, Chen in view of Talebi Fard et al further teach wherein the second circuit being configured to send the first downlink control information on the first subband comprises the second circuit being configured to: determine, based on the bandwidth of the first subband, a first search space for sending the first downlink control information on the first subband; and send the first downlink control information in the first search space (see Chen figure 12 and paragraph 0124).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041.  The examiner can normally be reached on M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAISON. JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633